51 N.J. 407 (1968)
241 A.2d 237
DAVID PRESENT, ET AL., PLAINTIFFS-APPELLANTS,
v.
THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 18, 1968.
Decided April 4, 1968.
Mr. Samuel H. Nelson argued the cause for appellant (Mr. Robert Scherling, attorney).
Mr. Bertram M. Light, Jr., argued the cause for respondent (Messrs. Toner, Vanderbilt, Michels and Light, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Allcorn in the Law Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.